 
Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of the 13th day
of May 2008, by and between La Cortez Energy, Inc., a Nevada corporation, with a
business address of 1266 1st Street, Suite 4, Sarasota, FL 34236 (the
“Company”), and Andres Gutierrez Rivera, an individual with a residence address
of Calle ---- No 8-41, Apt 401, Bogota, Colombia (the “Executive”).


INTRODUCTION
 
WHEREAS, the Company is in the oil and gas exploration business (the
“Business”);
 
WHEREAS, the Company wishes to employ the Executive as its President and Chief
Executive Officer pursuant to the terms and conditions set forth herein; and
 
WHEREAS, the Executive desires to be employed by the Company pursuant to the
terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, In consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:


1.    Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon receipt
of written notice of commencement from the Executive to be received by the
Company no later than thirty (30) days from the date hereof (the “Effective
Date”) and shall continue for a period of one year from the Effective Date.
Thereafter, the Employment Period shall automatically renew for successive
periods of one (1) year, unless either party shall have given to the other at
least thirty (30) days’ prior written notice of their intention not to renew the
Executive’s employment prior to the end of the Employment Period or the then
applicable renewal term, as the case may be. In any event, the Employment Period
may be terminated as provided herein.
 
2.    Employment; Duties.
 
(a)    General. Subject to the terms and conditions set forth herein, the
Company hereby employs the Executive to act as the President and Chief Executive
Officer of the Company during the Employment Period, and the Executive hereby
accepts such employment. The duties assigned and authority granted to the
Executive shall be as determined by the Company’s Board of Directors (the
“Board”) from time to time. The Executive agrees to perform his duties for the
Company diligently, competently, and in a good faith manner and to use his best
efforts to promote and serve the best interests of the Company. The Executive
will also serve as a member of the Company’s Board.
 
(b)    Exclusive Services. The Executive shall devote substantially all of his
working time and efforts during the Company's normal business hours to the
business and affairs of the Company and its subsidiaries, including its
subsidiary in Bogota, Colombia, La Cortez Energy Colombia E.U. (the “Colombia
Subsidiary”, and together with any other subsidiaries and/ or affiliates of the
Company, the “Affiliates”), and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him by the Board pursuant to this
Agreement. However, Executive may devote a reasonable amount of his time to
civic, community, or charitable activities and may serve as a director of other
corporations (provided that any such other corporation is not a competitor of
the Company, as determined by the Board) and to other types of business or
public activities not expressly mentioned in this paragraph. Additionally,
Executive may participate as a director and/or investor in that certain ethanol
project as described by Executive to the Board (the “Ethanol Project”), so long
as Executive’s responsibilities with respect to the Ethanol project do not
conflict or interfere with the faithful performance of his duties to the
Company.
 
1

--------------------------------------------------------------------------------


(c)    Place of Employment. It is acknowledged that the Executive's services
shall be performed primarily at the offices of the Colombia Subsidiary, in
Bogota, Colombia. The parties acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.
 
3.    Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at the rate of Two Hundred Fifty Thousand
($250,000) per year (the “Base Salary”), payable in substantially monthly
installments in accordance with the Company’s customary payroll practices.
Beginning on the anniversary of the Effective Date, the Executive’s Base Salary
may be increased on each anniversary of the Effective Date, at the Board’s sole
discretion. The parties expressly agree that what the Executive receives now or
in the future, in addition to his regular Base Salary, whether this be in the
form of benefits or regular or occasional aid/assistance, such as recreation,
club memberships, meals, education for him or his family, extralegal health
benefits, vehicle, lodging or clothing, occasional bonuses or anything else he
receives, during the Employment Period and any renewals thereof, in cash or in
kind, shall not be deemed as salary. Additionally, the Base salary is “Integral”
under the labor laws of Colombia.
 
4.    Bonus. The Executive shall be eligible to receive an annual cash bonus
(the ”Annual Bonus”) of up to fifty percent (50%) of the then applicable Base
Salary, payable in U.S. dollars within ten (10) days of the filing with the
Securities and Exchange Commission of the Company’s annual report on Form 10-K.
The Executive’s Annual Bonus (if any) shall be in such amount (up to the limit
stated above) as the Board may determine in its sole discretion, based upon the
Executive’s achievement of certain performance milestones to be established
annually by the Board in discussion with the Executive (the “Milestones”). For
the initial Employment Period, in the event the Board and the Executive are
unable to agree to Milestones acceptable to both the Board and the Executive,
the amount of the Executive’s bonus shall be determined by the Board on a
discretionary basis. The Executive shall be eligible to participate in any other
bonus or incentive program established by the Company for executives of the
Company.
 
5.    Stock Options.
 
(a)    Grant of Options. As of the Effective Date, the Company shall grant the
Executive an option to purchase an aggregate of 1,000,000 shares of the
Company’s common stock (“Options”) under the Company’s 2008 Equity Incentive
Plan (the “2008 Plan”). Such grant shall be evidenced by an Option Agreement
issued by the Company as contemplated by the 2008 Plan and approved by the
Board. In subsequent years the Executive shall be eligible for such grants of
Options and/or other permissible awards under the 2008 Plan as the Compensation
Committee of the Company, if any, or the Board shall determine.
 
(b)    Option Price; Term. The per share exercise price of the Options shall be
the fair market closing price per share of Company common stock on the date of
grant. The term of the Option (i.e., the length of time during which the Option
may be exercised) shall be ten years from the date of grant.
 
 
(c)    Exercise. One third of the shares of the Options shall become exercisable
on each anniversary of the date of grant (with 333,334 shares becoming eligible
for exercise on the first anniversary of the date of grant, an additional
333,333 shares becoming eligible for exercise on the second anniversary of the
date of grant and the final 333,333 shares becoming eligible for exercise on the
third anniversary of the date of grant).
 
2

--------------------------------------------------------------------------------


(d)    Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Options shall be paid in cash.
 
(e)    Termination of Employment; Accelerated Vesting.
 
(i)    If the Executive’s employment is terminated for Cause, as such term is
defined below, all Options, whether or not vested, shall immediately expire
effective as of the date of termination of employment.
 
(ii)    If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Options shall
immediately expire effective the date of termination of employment. Vested
Options, to the extent unexercised, shall expire one month after the termination
of employment.
 
(iii)    If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Options shall immediately expire
effective the date of termination of employment. Vested Options, to the extent
unexercised, shall expire nine months after the termination of employment.
 
(iv)    If the Executive’s employment is terminated (A) in connection with a
Change of Control, as defined below, (B) by the Company without Cause within 12
months of the Effective Date or (C) by the Executive for Good Reason, all
unvested Options shall immediately vest and become exercisable effective the
date of termination of employment, and, to the extent unexercised, shall expire
nine months after any such event. These acceleration and expiration provisions
shall not apply with respect to a Change of Control following which the
Executive remains President or Chief Executive Officer or continues to perform
functions and be responsible for duties significantly and substantially similar
to those of one or both of those positions.


(f)    Change of Control. For purposes of this Agreement, “Change of Control”
means the occurrence of, or a Board vote to approve, any of the following:
 
(i)    any consolidation or merger of the Company pursuant to which the
stockholders of the Company immediately before the transaction do not retain
immediately after the transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
transaction, direct or indirect beneficial ownership of more than 50% of the
total combined voting power of the outstanding voting securities of the
surviving business entity;
 
(ii)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company other than any sale, lease, exchange or other transfer to any
company where the Company owns, directly or indirectly, 100% of the outstanding
voting securities of such company after any such transfer; or
 
(iii)    the direct or indirect sale or exchange in a single or series of
related transactions by the stockholders of the Company of more than 50% of the
voting stock of the Company.
 
3

--------------------------------------------------------------------------------


6.    Other Benefits
 
(a)    Insurance and Other Benefits. During the Employment Period, the Executive
shall be entitled to participate in the Company’s insurance programs and any
ERISA benefit plans, as the same may be adopted and/or amended from time to time
(the “Benefits”). The Executive shall be entitled to paid personal days on a
basis consistent with the Company’s other senior executives, as determined by
the Board. The Executive shall be bound by all of the policies and procedures
established by the Company from time to time. However, in case any of those
policies conflict with the terms of this Agreement, the terms of this Agreement
shall control.
 
(b)    Vacation. During the Employment Period, the Executive shall be entitled
to an annual vacation of such duration consistent with the Company’s policies
from time to time, as determined by the Board.
 
(c)    Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses
("Reimbursable Expenses") incurred or paid by him during the Employment Period
in the performance of his services under this Agreement, provided that the
Executive furnishes to the Company appropriate documentation required by the
Internal Revenue Code in a timely fashion in connection with such expenses and
shall furnish such other documentation and accounting as the Company may from
time to time reasonably request.
 
7.    Termination; Compensation Due Upon Termination of Employment. The
Executive's employment hereunder may terminate as provided in paragraphs (a)
through (e) below. The Executive’s right to compensation for periods after the
date his employment with the Company terminates shall be determined in
accordance with the provisions of paragraphs (a) through (e) below:
 
(a)    Voluntary Resignation; Termination without Cause.
 
(i)    Voluntary Resignation. The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive's voluntary termination of employment other than for Good Reason
(as defined below), the Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3 or 4, except as
otherwise required by this Agreement or by Colombia or U.S. law, to provide the
benefits described in Section 6, for periods after the date on which the
Executive's employment with the Company terminates due to the Executive 's
voluntary resignation, except for the payment of the Executive’s Base Salary
accrued through the date of such resignation.
 
(ii)    Termination without Cause. 


(A)    If the Executive’s employment is terminated by the Company without Cause
at any time during the twelve month period commencing on the Effective Date, the
Company shall (x) continue to pay the Executive the Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 7(e) below), (y) to the extent the
Milestones are achieved or, in the absence of Milestones, the Board has, in its
sole discretion, otherwise determined an amount for the Executive’s bonus for
the initial Employment Period, pay the Executive a pro rata portion of his
Annual Bonus for the initial Employment Period on the date such Annual Bonus
would have been payable to the Executive had he remained employed by the
Company, and (z) pay any other accrued compensation and Benefits. The Executive
shall have no further rights under this Agreement or otherwise to receive any
other compensation or benefits after such termination of employment.


(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 8 through 9 hereof, the Executive shall not
be eligible, as of the date of such breach, for the payments and benefits
described in Section 7(a)(ii), and any and all obligations and agreements of the
Company with respect to such payments shall thereupon cease.
 
4

--------------------------------------------------------------------------------


(b)    Discharge for Cause. Upon (i) written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:
 
(i)    any act or omission that constitutes a material breach by the Executive
of any of his obligations under this Agreement;
 
(ii)    the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;
 
(iii)    the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;
 
(iv)    the Executive’s engaging in any misconduct, negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
subsidiaries or affiliates;
 
(v)    the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;
 
(vi)    the Executive’s refusal to follow the directions of the Board; 
 
(vii)    any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates, or
 
(viii)    the Executive’s breach of his obligations under Section 8 or Section
9.
 
In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Sections 3 or 4, or, except as otherwise required by law, to provide the
benefits described in Section 5, for periods after the Executive's employment
with the Company is terminated on account of the Executive's discharge for Cause
except for the Executive’s then applicable Base Salary accrued through the date
of such termination.
 
(c)    Disability. The Company shall have the right, but shall not be obligated
to terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable Colombian labor regulations (a "Permanent
Disability"). In the event of a termination of employment due to a Permanent
Disability, then the Company shall be obligated to continue to make payments to
the Executive in an amount equal to Executive’s then applicable Base Salary for
the Severance Period (as defined below), payable in the form of salary
continuation for the applicable Severance Period after the Executive’s
employment with the Company is terminated due to a Permanent Disability. A
determination of a Permanent Disability shall be made by a physician
satisfactory to both the Executive and the Company; provided, however, that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and those two physicians together shall
select a third physician, whose determination as to a Permanent Disability shall
be binding on all parties.
 
5

--------------------------------------------------------------------------------


(d)    Death. The Executive's employment hereunder shall terminate upon the
death of the Executive. The Company shall have no obligation to make payments to
the Executive in accordance with the provisions of Sections 3 or 4, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 6, for periods after the date of the
Executive's death except for then applicable Base Salary earned and accrued
through the date of death, payable to the Executive's beneficiary, as the
Executive shall have indicated in writing to the Company (or if no such
beneficiary has been designated, to Executive’s estate).
 
(e)    Termination for Good Reason. The Executive may terminate this Agreement
at any time for Good Reason. In the event of termination under this Section
7(e), Company shall pay to the Executive severance in an amount equal to the
Executive’s then applicable Base Salary for a period equal to 12 months (the
“Severance Period”), subject to the Executive’s continued compliance with
Sections 8 and 9 of this Agreement, payable in the form of salary continuation
for the applicable Severance Period following the Executive’s termination, and
subject to the Company’s regular payroll practices and required withholdings.
Such severance shall be reduced by any cash remuneration paid to the Executive
because of the Executive’s employment or self-employment during the Severance
Period. The Executive shall continue to receive all Benefits during the
Severance Period. The Executive shall have no further rights under this
Agreement or otherwise to receive any other compensation or benefits after such
resignation. For the purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express written consent):
 
(i)    the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed on the Effective Date (except with respect to the diminution of
duties relating to the function of President, it being understood by the
Executive that the Company intends to hire an additional employee to serve in
that capacity);


(ii)    removal of the Executive from his position as Chief Executive Officer,
or the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
as Chief Executive Officer, within twelve (12) months after a Change of Control
(as defined above);


(iii)    a reduction by the Company in the Executive’s then applicable Base
Salary or other compensation, unless said reduction is pari passu with other
senior executives of the Company;


(iv)    the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company; or


(v)    a breach by the Company of any material term of this Agreement that is
not cured by the Company within 30 days following receipt by the Company of
written notice thereof.
 
(f)    Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section 14 of this Agreement. In
the event of a termination by the Company for Cause, the Notice of Termination
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.


6

--------------------------------------------------------------------------------


(g)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, including the Colombia
Subsidiary, and (ii) all fiduciary positions (including as a trustee) the
Executive holds with respect to any employee benefit plans or trusts established
by the Company. The Executive agrees that this Agreement shall serve as written
notice of resignation in this circumstance, unless otherwise required by any
plan or applicable law.


8.    Non-Competition; Non-Solicitation.
 
(a)    Unless the Executive terminates this Agreement pursuant to Section 7(a)
or the Company terminates the Executive’s employment for Cause, for the duration
of the Employment Period and during the Severance Period (the “Non-compete
Period”), the Executive shall not, directly or indirectly engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing, or control of, be employed by, associated
with, or in any manner connected with, lend any credit to, or render services or
advice to, any business, firm, corporation, partnership, association, joint
venture or other entity that engages or conducts any business the same as or
substantially similar to the Business or currently proposed to be engaged in or
conducted by the Company and/or any of its Affiliates, including the Colombia
Subsidiary, in South America or included in the future strategic plan of the
Business, anywhere within the United States of America or South America;
provided, however, that the Executive may own less than 5% of the outstanding
shares of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) including those engaged in
the oil and gas business, other than any such enterprise with which the Company
competes or is currently engaged in a joint venture, if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended;
 
(b)    During the Employment Period and for a period of 12 months following
termination of the Executive’s employment with the Company, the Executive shall
not:
 
(i)    solicit or hire, or attempt to recruit, solicit or hire, any employee, or
independent contractor of the Company, or its Affiliates, including the Colombia
Subsidiary, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or
 
(ii)    attempt in any manner to solicit or accept from any customer of the
Company or any of its Affiliates, including the Colombia Subsidiary, with whom
the Company or any of its Affiliates had significant contact during the term of
the Agreement, business of the kind or competitive with the business done by the
Company or any of its Affiliates with such customer or to persuade or attempt to
persuade any such customer to cease to do business or to reduce the amount of
business which such customer has customarily done or is reasonably expected to
do with the Company or any of its Affiliates or if any such customer elects to
move its business to a person other than the Company or any of its Affiliates,
provide any services (of the kind or competitive with the Business of the
Company or any of its Affiliates) for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person.
 
7

--------------------------------------------------------------------------------


The Executive recognizes and agrees that because a violation by him of
his obligations under this Section 8 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 8.
 
The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of both the Executive and the Company that the covenant
not to compete shall be construed by the court in such a manner as to impose
only those restrictions on the conduct of the Executive which are reasonable in
light of the circumstances as they then exist and necessary to assure the
Company of the intended benefit of the covenant to compete.


9.    Confidentiality Covenants.
 
(a)    The Executive understands that the Company and/or its Affiliates,
including the Colombia Subsidiary, from time to time, may impart to him
confidential information, whether such information is written, oral or graphic.
 
For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):
     
(i)    Internal personnel and financial information of the Company or its
Affiliates, information regarding oil and gas properties including reserve
information, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;
     
(ii)    Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any oil and gas prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;
     
(iii)    Names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and
 
8

--------------------------------------------------------------------------------


(iv)    Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).
 
The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.
 
(b)    The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its subsidiaries and
affiliates; (2) only to communicate the Confidential Information to fellow
employees, agents and representatives on a need-to-know basis; and (3) not to
otherwise disclose or use any Confidential Information, except as may be
required by law or otherwise authorized by the Board. Upon demand by the Company
or upon termination of the Executive’s employment, the Executive will deliver to
the Company all manuals, photographs, recordings and any other instrument or
device by which, through which or on which Confidential Information has been
recorded and/or preserved, which are in the Executive’s possession, custody or
control.
 
10.    Executive’s Representation. The Executive hereby represents that
his entry into this Employment Agreement will not violate the terms or
conditions of any other agreement to which the Executive is a party.
 
11.    Arbitration. In the event of any breach arising from the performance of
this Agreement, either party may request arbitration. In such event, the parties
will submit to arbitration by a qualified arbitrator with the definition and
laws of the State of New York. Such arbitration shall be final and binding on
both parties.
 
12.    Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of New York and, to the
extent required by Colombian labor law, the laws of Colombia.
 
13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.
 
14.    Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
 
(a)    to the Company at:


La Cortez Energy, Inc.
1266 1st Street, Suite 4
Sarasota, FL 34236
Attn: Nadine Smith
Fax: (941) 365-5426


9

--------------------------------------------------------------------------------


with a copy to:
 
Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY 10022-5718
Attn: Adam S. Gottbetter
Fax: (212) 400-69019
 
(b)    to the Executive at:
 
Calle ---- No 8-41, Apt 401
Bogota, Colombia
Fax: (___) ___-____


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 14, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 14, be deemed given upon facsimile confirmation,
(iii) if delivered by mail in the manner described above to the address as
provided for in this Section 14, be deemed given on the earlier of the third
business day following mailing or upon receipt and (iv) if delivered by
overnight courier to the address as provided in this Section 14, be deemed given
on the earlier of the first business day following the date sent by such
overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice is to be delivered pursuant to this Section 14). Either
party may, by notice given to the other party in accordance with this Section
14, designate another address or person for receipt of notices hereunder.
 
15.    Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.
 
16.    Waiver. The failure of any party to insist in any one instance or more
upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.
 
17.    Successors and Assigns. This Agreement shall be binding upon the Company
and any successors and assigns of the Company. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive. The Company may
assign this Agreement and its right and obligations hereunder, in whole or in
part.
 
18.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
 
19.    Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.
 
10

--------------------------------------------------------------------------------


20.    Opportunity to Seek Advice. The Executive acknowledges and confirms that
he has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement.
 
21.    Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable Colombian law and shall be paid in the ordinary course pursuant to
the Company’s then existing payroll practices.
 
22.    Conflict of Law. To the extent there is any conflict between the laws of
New York and the laws of Colombia with respect to any terms of this Agreement,
the parties understand that the laws of Colombia may control.
 
[the next page is the signature page]
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

        LA CORTEZ ENERGY, INC.,   a Nevada corporation  
   
   
    By:   /s/ Nadine Smith  

--------------------------------------------------------------------------------

Name: Nadine Smith   Title:   Chairperson

 

      Witness:
   
  EXECUTIVE:
        /s/ Renathe Roze         /s/ Andres Gutierrez Rivera

--------------------------------------------------------------------------------

Name: Renathe Roze

--------------------------------------------------------------------------------

Name: Andres Gutierrez Rivera

 
12

--------------------------------------------------------------------------------


 